Citation Nr: 0735406	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
dated in March 2003 and a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri dated in February 2004.  

The Board notes that veteran filed a claim of entitlement to 
service connection for a skin condition in February 1971.  
The claim was denied in a September 1971 rating decision.  
Consequently, the veteran's current claim is an application 
to reopen a claim of entitlement to service connection for a 
skin disability, as styled above.  

(The decision below includes an order reopening a previously 
denied claim of service connection for a skin disability.  
The underlying claims of service connection for a skin 
disability and the claim of service connection for PTSD are 
addressed in the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
skin disability by way of a September 1971 rating decision.

2.  The evidence received since the September 1971 decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a skin disability has 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for a skin disability in 
February 1971.  The claim was denied on the merits in 
September 1971.  The veteran did not submit a notice of 
disagreement and the decision consequently became final.  See 
38 C.F.R. § 20.302, 20.1103 (2007).  As a result, service 
connection for a skin disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the September 1971 denial 
included service medical records (SMRs) for the period from 
November 1967 to February 1970 and VA outpatient treatment 
reports dated from February 1971 to June 1971.  

The SMRs revealed complaints of boils on the veteran's 
buttocks in September 1968, and an assessment of tinea cruris 
was made.  Complaints of small papules filled with serous-
type fluid on his hands in April 1969 were noted, which 
complaints were assessed as dyshidrosis.  The discharge 
examination dated in February 1970 was negative for any 
reference to a skin disability.  VA treatment reports dated 
from February 1971 to June 1971 were negative for any 
reference to treatment for or a diagnosis of a skin 
disability.  The RO denied the veteran's claim in a September 
1971 rating decision because a skin disability was not found 
at the veteran's discharge examination and the VA treatment 
reports were negative for evidence of treatment for or a 
diagnosis of a skin disability.  

The veteran filed an application to reopen the claim of 
entitlement to service connection for a skin disability in 
September 2002.  Evidence received since the September 1971 
decision consists of an August 1972 treatment report from M. 
Arnold, M.D., VA outpatient treatment reports dated from 
September 1977 to March 2003, and VA examination reports 
dated in July 1980, April 1995, May 1995, March 1996, May 
1996, and September 2003.  

Because the evidence received since September 1971 denial was 
not previously of record, and because it addresses 
specifically the issue before the Board, the Board finds that 
the newly received evidence constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  The 
veteran's claim was denied previously because the veteran did 
not have a skin disability at the time of his discharge nor 
was he treated for such after service.  Since the prior 
denial, the VA treatment reports document a diagnosis of 
tinea versicolor in September 2002.  Consequently, the Board 
concludes that this new information relates to an 
unestablished fact, namely a current diagnosis.  In light of 
the veteran's contentions, it also raises a reasonable 
possibility of substantiating the underlying claim.  This 
claim is reopened.  


ORDER

The claim of entitlement to service connection for a skin 
disability is reopened; to this limited extent, the appeal is 
granted.


REMAND

In view of the determination that the veteran's claim as to 
the issue of service connection for a skin disability is 
reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  Similarly, the Board has determined that this case 
must be remanded for further development of the claim of 
service connection for PTSD.  

The veteran has not been afforded a VA examination to assess 
the likelihood that his skin disability began in service.  In 
order to properly assess the veteran's claim, a VA 
examination should be accomplished.  

Turning to the claim of entitlement to service connection for 
PTSD, service connection for PTSD requires that there be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2007).  

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary notice, in 
compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran several 
letters and generally advised him of the evidence/information 
required to substantiate claims for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim of service connection for PTSD, which 
differs from the usual service connection claim, as well as 
which evidence VA would seek to provide and which information 
or evidence the veteran was to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board will 
remand the veteran's claim to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions of the 
VCAA.  

The veteran submitted a statement received in March 2005 in 
which he reported that upon his arrival in Vietnam on or 
around August 1, 1968, he arrived at landing zone English and 
the base came under mortar fire.  He also said he was on 
"listening post" (LP) duty one night and his post came 
under heavy fire.  He failed to provide the date of the 
second incident.  An attempt to verify the occurrence of the 
veteran's claimed in-service stressors should be made.  If 
necessary, the veteran should be asked to provide details 
regarding each stressful experience that he believes led to 
his having PTSD.  

The veteran was afforded a VA examination in September 2003.  
At that time he reported mental treatment at the Augusta VA 
medical center (VAMC) in 1982.  He said he addressed his 
Vietnam War experiences when he was in treatment at the 
Augusta VAMC.  No VA treatment reports dated in August 1982 
are associated with the claims file.  An attempt to associate 
the records with the claims file should be made.

The September 2003 VA examiner diagnosed the veteran with 
PTSD.  She failed to link the diagnosis to a verified 
stressor and it does not appear that any psychological 
testing was performed in order to establish such a diagnosis.  
Consequently, the veteran should be afforded another 
psychiatric examination which includes psychological testing.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2007).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
38 U.S.C.A. § 5103(a) (West 2002).  
Ensure that the provisions of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) are fully complied 
with and satisfied.

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for a skin disability or 
PTSD.  After securing the necessary 
releases, obtain those records that 
have not previously been secured.  
Copies of VA outpatient treatment 
reports from the Augusta VAMC dated 
in 1982 should be sought.  If any 
records are unavailable, a negative 
reply should be included in the 
claims file.

3.  An attempt to verify the 
occurrence of the veteran's claimed 
in-service stressors should be made.  
All agencies that might assist in 
this investigation should be 
contacted.  If appropriate, obtain 
the veteran's unit history and/or 
morning reports.  Any information 
obtained should be associated with 
the claims file.  If the search 
efforts produce negative results, 
documentation to that effect should 
be placed in the claims file.  

4.  After completion of the above 
action, the veteran should be 
afforded a VA dermatology 
examination to assess whether his 
tinea versicolor is attributable to 
his military service including his 
in-service treatment for dyshidrosis 
or tinea cruris or exposure to 
herbicides.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner 
should take a detailed history of 
the veteran's claimed exposure to 
herbicides or other in-service 
events to which a skin disability 
might be attributed.  The examiner 
is requested to provide an opinion 
as to the medical probabilities that 
the veteran currently suffers from a 
skin disability that is traceable 
his military service.  

5.  The veteran should also be 
afforded another VA psychiatric 
examination.  The claims file should 
be reviewed by the examiner as part 
of the examination.  All indicated 
studies, tests, and evaluations 
deemed necessary should be 
performed, but should specifically 
include psychological testing that 
includes tests to determine whether 
the veteran in fact has PTSD.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for any scheduled 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

6.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination reports to ensure they 
are responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
take corrective action.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


